              Case 6:18-bk-06821-CCJ         Doc 99     Filed 05/01/19     Page 1 of 2



                                        ORDERED.

     Dated: May 01, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

In Re:                                                        Case No. 6:18-bk-06821-CCJ
                                                              Chapter 7
DON KARL JURAVIN

                   Debtor.
______________________________/

               ORDER GRANTING SECOND MOTION FOR EXTENSION OF
                   TIME WITHIN WHICH TO FILE A COMPLAINT
              OBJECTING TO DEBTOR'S DISCHARGE UNDER 11 U.S.C. § 727

         THIS CASE came on for consideration upon the Second Motion for Extension of Time Within

Which to File a Complaint Objecting to Debtor’s Discharge Under 11 U.S.C. §727 (“Motion”) (Doc.

No. 75) filed by the Chapter 7 Trustee, Dennis D. Kennedy (“Trustee”). The Motion was served

upon all interested parties with the Local Rule 2002-4 negative notice legend informing the parties

of their opportunity to object within 21 days from the date set forth on the proof of service attached

to the Motion, plus an additional three days for service. No party filed an objection to the Motion

within the time permitted, and the Court therefore considers the matter to be unopposed.

Accordingly, it is

         ORDERED:

         1.     The Motion (Doc. No. 75) is GRANTED.
            Case 6:18-bk-06821-CCJ          Doc 99     Filed 05/01/19      Page 2 of 2



       2.      The Trustee shall have an additional extension of time of sixty (60) days within which

the Trustee may file a complaint objecting to the Debtor's discharge under 11 U.S.C. § 727, through

and including June 3, 2019.



Bradley M. Saxton, Esquire is directed to serve a copy of this Order on interested parties who are
non CM/ECF users and file a proof of service within 3 days of entry of the Order.
